PETERSON, Chief Judge.
The City of Sanford appeals the trial court’s denial of its motion for summary judgment. The motion was grounded on Sanford’s assertion of sovereign immunity. While this appeal was pending, the supreme court issued its opinion in Department of Education v. Roe, 679 So.2d 756 (Fla. 1996), denying the right of interlocutory appeal under the circumstances of the instant case. In doing so, the supreme court disapproved this court’s decision in Department of Transportation v. Wallis, 659 So.2d 429 (Fla. 5th DCA 1995), which allowed such an interlocutory appeal.
Accordingly, we dismiss the appeal.
APPEAL DISMISSED.
COBB and ANTOON, JJ., concur.